 



EXHIBIT 10.1
FIRST AMENDMENT TO THE
PLATINUM UNDERWRITERS HOLDINGS, LTD.
GUARANTY
     First Amendment, effective as of January 1, 2005 (the “Amendment”) to the
Guaranty (the “Guaranty”), dated as of December 31, 2003, by and between
Platinum Underwriters Holdings, Ltd., a Bermuda company (“Guarantor”), and
Platinum Underwriters Reinsurance, Inc., a Maryland insurance company (the
“Company”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Guaranty.
     WHEREAS, the Company and the Guarantor desire to amend the Guaranty in
accordance with the provisions of Section 9 thereof.
     NOW THEREFORE, in consideration of the mutual covenants and promises set
forth herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, Guarantor and the Company hereby agree
as follows:
     1. Amendment to the Guaranty. Section 4 of the Guaranty is hereby amended
and restated as follows:
Guaranty Fee. The Company will pay Guarantor a fee (the “Guaranty Fee”) in the
amount of $2 million for each calendar year that the Guaranty remains in force.
The Guaranty Fee shall be payable on or before the 31st day of July for the
calendar year to which the Guaranty Fee relates.
     2. Miscellaneous.
     (a) This Amendment shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to the
conflicts of law principles thereof.
     (b) This Amendment may not be amended nor may any provision be waived
except by a writing signed, in the case of an amendment, by each party hereto
and, in the case of a waiver, by the party against whom the waiver is to be
effective. This Amendment shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assignees.
     (c) The headings in this Amendment are for purposes of reference only, and
shall not affect the meaning hereof.
     (d) The Guaranty, as amended hereby, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed. Except as
expressly modified and amended hereby, all of the terms, provisions and
conditions of the Guaranty shall remain unchanged and in full force and effect.
On and after the effective date set forth above, each reference in the Guaranty
shall mean and be a reference to the Guaranty as amended hereby.

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
     IN WITNESS WHEREOF, Guarantor and the Company have executed this Guaranty
on the date set forth below.

                      PLATINUM UNDERWRITERS
 
          HOLDINGS, LTD.
 
           
 
  By:       /s/ Gregory E.A. Morrison
 
           
 
  Name:       Gregory E.A. Morrison
 
  Title:       President and Chief Executive Officer
 
  Date:       July 14, 2005
 
           

                      PLATINUM UNDERWRITERS
 
          REINSURANCE, INC.
 
           
 
  By:       /s/ Michael D. Price
 
           
 
  Name:       Michael D. Price
 
  Title:       President
 
  Date:       July 14, 2005

- 2 -